Citation Nr: 9925884	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-14 029A	)	DATE
	)
	)


THE ISSUE

Whether an August 1998 decision of the Board of Veterans' 
Appeals (Board) denying basic eligibility for Department of 
Veterans Affairs (VA) benefits should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

This matter comes before the Board based on a CUE motion as 
to the Board decision of August 5, 1998, which denied basic 
eligibility for VA benefits.  At the time of the Board's 
denial of the moving party's motion for reconsideration in 
February 1999, the Board advised the claimant that it would 
also consider his motion as a request for revision of the 
Board's August 5, 1998 decision on the grounds of CUE.  
Thereafter, in a letter dated in March 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
that he wished for the Board to do so.  At this time, the 
Board observes that the record reflects that the Board 
received a letter from the moving party in May 1999, which 
specifically referred to the Board's correspondence of March 
1999, and which set forth specific grounds that the Board 
finds may be reasonably construed as claimed error with 
respect to the Board's decision of August 1998.  
Consequently, the Board finds that the moving party has 
provided appropriate authority to have his earlier motion 
construed as a CUE motion, and that the Board may therefore 
proceed to the merits of this matter.  


FINDING OF FACT

The August 1998 Board decision which denied basic eligibility 
for VA benefits, correctly applied existing statutes and/or 
regulations and was consistent with and supported by the 
evidence then of record.


CONCLUSION OF LAW

The August 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that VA adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

With respect to the Board decision of August 1998, the Board 
first notes that at the time of the decision, it was 
correctly noted that in September 1982, the moving party 
filed a claim for VA benefits as a "veteran" of World War 
II.  In support of his claim, it was noted that the moving 
party submitted (1) an April 1961 letter from the Philippine 
Red Cross showing that he had been awarded monetary benefits 
as a former prisoner-of-war of World War II, (2) a January 
1966 letter from the Philippine Veterans Administration 
showing that he had been certified to be a veteran of World 
War II for purposes of entitlement to one common share of 
stock in the Philippine Veterans Bank of Manila, (3) a stock 
ownership certificate issued by the Philippine Veterans Bank 
of Manila, and (4) a January 1983 "sworn statement" to the 
effect that he served in the guerilla forces during World War 
II and was a former prisoner of war (POW).

The August 1998 Board decision then noted that in a May 1983 
determination, the RO denied the moving party's application 
for VA benefits on the basis that he was not shown to have 
the requisite military service to entitle him to such 
benefits.  It is noted that although the Board had already 
taken into account the evidence that had been considered as 
of the May 1983 determination, from a procedural standpoint, 
the Board treated the May 1983 RO decision as final and not 
subject to being reopened without the submission of new and 
material evidence.

Thereafter, the August 1998 Board decision noted that on 
numerous occasions, the moving party submitted additional 
documentation in an effort to reopen his claim for VA 
benefits.  The Board further indicated that many of the 
additional documents that he submitted were duplicative of 
evidence which was previously considered at the time of the 
May 1983 determination, and that the non-duplicative evidence 
he submitted included (1) a copy of an October 1985 
"certification" from the Philippine Army showing that the 
moving party had been inducted into the U.S. Armed Forces in 
the Far East (USAFFE) in November 1941 and had been 
discharged in September 1945, (2) a copy of a July 1987 
"certification" from the Philippine Army showing that 
although the moving party's name was not on the Reconstructed 
Guerilla Roster of 1948, he had actually joined the guerrilla 
forces in August 1942 and served with them until September 
1945, (3) a copy of the moving party's application for "old 
age pension" from the Philippine Veterans Affairs Office, 
and (4) an undated award certificate from the Philippine 
President showing that that the moving party had received 
various "service decorations," apparently based on military 
service during World War II.

It was noted that the moving party also testified at hearings 
at the RO on several occasions, and that in an April 1994 
hearing, he testified that he served in the guerilla forces 
during World War II and was a POW for one month at Camp 
O'Donnel.  It was further noted that at the hearing, he 
presented a witness who testified that he had served with the 
moving party during World War II.

After the receipt of additional information, in June 1993, 
the Board noted that the RO made a second request for 
certification of the moving party's service, and that in 
December 1993, the service department again indicated that 
the moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  After the receipt of 
additional information, in June 1993, the RO made a second 
request for certification of the appellant's service.  In 
December 1993, the service department again indicated that 
the moving party had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  The RO submitted a 
third request for certification of the moving party's 
service, and in June 1994, the service department responded 
that the additional evidence submitted was insufficient to 
warrant a change in the prior negative certification.

Thereafter, the Board noted that the moving party submitted 
an October 1994 joint affidavit from two former service 
members, attesting to his status as a POW during World War 
II, and that at a hearing in February 1995, he again 
described the circumstances of his military service during 
World War II.  At his February 1995 hearing, he submitted a 
copy of his application to become a naturalized citizen of 
the U.S.  He thereafter submitted additional evidence, 
including documents from the Philippine Army and Philippine 
Veterans Affairs Office, in addition to additional affidavits 
from former servicemen, attesting to his POW status during 
World War II.  The record was also found to contain a 
February 1997 memorandum showing that the RO contacted the 
Immigration and Naturalization Service (INS) to determine if 
the moving party had been naturalized based on a positive 
finding of military service by the U.S. Army.  The INS 
subsequently reported that there was no record of the moving 
party's naturalization.  Finally, the Board noted that the 
moving party again testified at a hearing in December 1997, 
at which time he described the circumstances of his military 
service and requested favorable action on his claim.

In applying the applicable legal criteria to the facts of 
this case, the Board found that the additional evidence 
associated with the claims folder since the May 1983 denial 
was not "new and material" evidence sufficient to warrant 
reopening of his claim, noting that many of the additional 
documents were copies of documents previously considered by 
the RO, and that evidence which is merely duplicative of 
evidence already in the record cannot be considered "new" 
for purposes of reopening under 38 U.S.C.A. § 5108 (West 
1991).  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991); 
38 C.F.R. § 3.156 (1997).  With respect to the numerous 
written arguments submitted by the moving party and his 
additional hearing testimony, the Board viewed them as less 
than new and material as such assertions were found to be 
essentially the same as those which were considered at the 
time of the May 1983 RO decision.

With respect to the remaining additional pieces of evidence 
submitted by the moving party, the Board also determined that 
they were not new and material evidence to reopen the claim, 
and that simply put, there was no reasonable possibility that 
this evidence would change the outcome of this case.  The 
Board observed that the basis for the RO's May 1983 denial 
was that the service department had certified that the moving 
party did not have the requisite military service to entitle 
him to VA benefits, and that the Court had held that the 
findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).

In this case, because none of the additional material 
submitted by the moving party was an official document of any 
service department of the United States, the Board determined 
that it could not constitute valid evidence of service under 
38 C.F.R. § 3.203(a) (1997), and could not change the prior 
negative certification of the service department.  Therefore, 
the Board found that there was no reasonable possibility that 
the additional evidence submitted since the May 1983 denial 
would change the outcome of this case.  Because new and 
material evidence had not been submitted, the Board further 
found that the claim could not be reopened, and denied the 
moving party's claim for basic eligibility.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1997).


II.  Analysis

In support of his allegation that there was CUE, the moving 
party has made essentially four arguments.  First, he alleges 
that he was a former POW during the war which had been proven 
by the Philippine Red Cross Certificate that was issued to 
former POW's.  Next, he asserts that his application for 
naturalization as a U.S. citizen was approved and that he had 
taken an oath in this regard on May 19, 1999 at the U.S. 
Embassy, presumably in the Philippines.  He then maintains 
that he has submitted indisputable proof of his veteran 
status from "AGO" and "DND."  Finally, he submits that he 
is entitled to benefits as a POW under Public Law 97-37, and 
is hopeful that the Board will consider his plea.  

In the August 1998 Board decision, the Board correctly noted 
that because none of the evidence that had been submitted by 
the moving party was an official document of any service 
department of the United States, it could not constitute 
valid evidence of service under 38 C.F.R. § 3.203(a) (1997), 
and could not change the prior negative certification of the 
service department.  Noting that the U.S. service department 
had certified that the moving party did not have qualifying 
service, and that none of the moving party's proffered 
evidence created a reasonable basis for questioning the U.S. 
service department's findings, the August 1998 Board decision 
concluded that the service department's findings were 
binding, and not only did not find that new and material 
evidence had been received, but specifically denied the claim 
for basic eligibility for VA benefits.  

The Board finds that the denial of the underlying claim in 
August 1998 was not beyond the Board's jurisdiction since the 
moving party's claim had essentially been reviewed by the 
Board on a de novo basis.  Moreover, in this particular 
instance, the only evidence that could reopen the claim would 
be evidence that would justify entitlement to the benefit 
sought on appeal, and that therefore, the continued lack of 
such evidence would justify the denial of the underlying 
claim.  The Board again notes that the law and the case law 
are clear that only evidence from the U.S. service department 
can establish eligibility.  Duro, supra.  Thus, the Board 
finds that the August 1998 Board decision contained no legal 
or factual error by refusing to accept documents such as the 
Philippine Red Cross Certificate that was issued to former 
POW's or documents from "AGO" and "DND," to establish 
eligibility.  

Similarly, with respect to the moving party's contentions 
that the alleged approval of his naturalization as a U.S. 
citizen should affect the issue of eligibility or that he is 
otherwise entitled to benefits as a former POW under Public 
Law 97-37, once again, the Board would note that neither of 
these contentions alter the fundamental problem of the lack 
of service department proof of eligible service.  

In light of the above, the Board concludes that the moving 
party has failed to identify any CUE in the Board decision of 
August 1998.  Accordingly, his claim of CUE is denied. 








ORDER

The August 1998 Board decision did not contain CUE and the 
CUE motion is denied.




		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


